Exhibit 10.29

AMENDMENT NUMBER ONE TO THE

SEPARATION AGREEMENT

THIS AMENDMENT (“Amendment”) is entered into by and between Fred W. Van Noy
(“Executive”) and Carmike Cinemas, Inc. (“Carmike”) as of the date set forth
below.

WITNESSETH:

WHEREAS, on [                            ], [            ], Carmike entered into
a Separation Agreement (the “Separation Agreement”) with Executive to address
certain benefits payable to Executive upon termination of employment;

WHEREAS, Carmike and Executive desire to amend the Separation Agreement to bring
the Separation Agreement into compliance with § 409A of the Internal Revenue
Code and to make certain additional amendments;

NOW THEREFORE, the Separation Agreement is hereby amended as follows effective
as of the date this Amendment is executed:

§ 1

By amending § 2.1(b) to read in its entirety as follows:

“(b) Carmike shall pay Executive two (2.0) times Executive’s Base Salary in
equal monthly installments (subject to applicable tax withholdings) over the
twenty-four (24) consecutive month period which starts on the date Executive
separates from service (within the meaning of § 409A of the Code);”

§ 2

By amending § 2.1(c) to read in its entirety as follows:

“(c)(1) Each outstanding and nonvested stock option granted to Executive by
Carmike shall (notwithstanding the terms under which such option was granted)
become fully vested and exercisable on the date Executive’s employment so
terminates and each outstanding stock option shall (notwithstanding the terms
under which such option was granted) remain exercisable for the remaining term
of each such option (as determined as if there had been no such termination of
Executive’s employment) or for the remainder of the period described in
§ 2.1(b), whichever is less, subject to the same terms and conditions as if
Executive had remained employed by Carmike for such term or such period (other
than any term or condition which gives Carmike the right to cancel any such
option) and (2) any restrictions on any outstanding restricted stock grants to
Executive by Carmike immediately shall (notwithstanding the terms under which
such grant was made) expire and Executive’s right to such stock shall be
non-forfeitable; and”



--------------------------------------------------------------------------------

§ 3

By amending § 2.1(d) to read in its entirety as follows:

“Carmike shall continue for the period described in § 2.1(b) to provide to
Executive the same health, dental and vision care coverage and life insurance
coverage as Executive was provided under Carmike’s employee benefit plans,
policies and practices on the day before Executive’s employment terminated or,
at Executive’s election, on any date in the one (1) year period which ends on
the date of such termination of employment; provided, however, Executive shall
pay 100% of the cost of such coverage and any tax liability and Carmike shall
reimburse Executive for such tax liability and Carmike’s portion of such
coverage as soon as practical after Executive pays such costs. Further, if
Carmike cannot provide such coverage under Carmike’s employee benefit plans,
policies or programs, either Carmike shall provide such coverage and benefits to
Executive outside such plans, policies and programs at no additional expense or
tax liability to Executive (with Executive paying 100% of the cost of such
coverage and any tax liability and Carmike reimbursing Executive for such tax
liability and Carmike’s portion of such coverage as soon as practical after
Executive pays such costs) or Carmike shall reimburse Executive for Executive’s
cost to purchase such coverage and benefits and for any tax liability for such
reimbursements. Executive at the end of the period described in § 2.1(b) shall
have the right to elect healthcare continuation coverage under § 4980B of the
Code and the corresponding provisions of the Employee Retirement Income Security
Act of 1974, as amended, as if his or her employment had terminated at the end
of such period; provided, however,”

§ 4

By amending § 2.1, Separation Benefit, to add a new § 2.1(e) to read as follows:

“(e) if Executive is a “specified employee” for purposes of § 409A of the Code
(as “specified employee” is defined in Treas. Reg. § 409A-1(i)), then each
payment to which Executive is entitled under § 2.1(b) shall be delayed until the
date which is six (6) months and one (1) day after the date Executive has a
“separation from service” (as “separation from service” is defined in § 409A of
the Code).”

§ 5

By amending § 2, Compensation and Benefits, to add a new § 2.5 to read as
follows:

“Asset Sales. If Carmike engages in a Change of Control under § 1.5(d) as a
result of a sale or disposition of 50% or more of the assets or business of
Carmike and the purchaser of such assets does not expressly agree to assume this
Agreement and all of Carmike’s obligations under this Agreement as part of the
asset purchase agreement, Executive shall have the right to resign as of the
Effective Date of such Change in Control and such resignation shall be treated
as a resignation for Good Reason during this Protection Period.”



--------------------------------------------------------------------------------

§ 6

By amending § 3.1, No Solicitation of Suppliers or Vendors, to read in its
entirety as follows:

“Executive will not, during the Restricted Period, for purposes of competing
with Carmike in the business of operating movie theatres and related
concessions, solicit or seek to solicit on Executive’s own behalf or on behalf
of any other person or entity, any other person or entity that directly or
indirectly provides goods or services to Carmike, including the provision of
movies, popcorn or other concession stand products, or the equipment to show
movies and prepare popcorn and other concession stand products, and with whom
Executive had a personal business interaction, at any time during the two
(2) years immediately prior to the termination of Executive’s employment by
Carmike.”

§ 7

By amending § 4, Tax Protection, to add the following sentence to the end of
such section to read as follows:

“Notwithstanding the foregoing, to the extent necessary to avoid the imposition
of an additional tax under § 409A of the Code, any Gross Up Payment owed under
this § 4 shall be paid no earlier than six months and one day after Executive
has a “separation from service” (as defined under § 409A of the Code) from
Carmike and no later than December 31 of the calendar year after the calendar
year in which taxes are remitted by Executive.”

§ 8

By amending § 5.1, Assignment, to read in its entirety as follows:

“This Agreement is for the personal services of Executive, and the rights and
obligations of Executive under this Agreement are not assignable in whole or in
part by Executive without the prior written consent of Carmike. This Agreement
is assignable in whole or in part to any parent, subsidiaries, or affiliates of
Carmike, but only if such person or entity is financially capable of fulfilling
the obligations of Carmike under this Agreement.”

§ 9

By amending § 5.5, Attorneys Fees, to read in its entirety as follows:

“If any action at law or in equity is necessary for Executive to enforce or
interpret the terms of this Agreement with respect to claims related to his or
her Protection Period, Carmike shall pay Executive’s reasonable attorneys’ fees
and other reasonable expenses incurred with respect to such action, and such
fees and expenses shall be paid on the date which is six (6) months and one
(1) day after the date Executive has a “separation from service” (as “separation
from service” is defined in Treas. Regs. § 1.409A-1(h)). To the extent that
reasonable attorneys’ fees or expenses are incurred with respect to claims
related to Executive’s Protection Period after such payment date, Carmike shall
pay any additional reasonable attorneys’ fees and other reasonable expenses
incurred since the last payment date on the first business day of each month
following the date which is six (6) months and one (1) day after the date
Executive has a separation from service. However, no payments shall be made
after the third anniversary of the date the last applicable statute of
limitations has run, and no payments shall be made for any expenses for a
calendar year if Carmike cannot reasonably reimburse such expenses before



--------------------------------------------------------------------------------

December 31 of the following calendar year. If any other action is taken with
respect to this Agreement, Carmike shall bear its own attorneys’ fees and
expenses and Executive shall bear Executive’s own attorneys’ fees and expenses.”

§ 10

By amending § 5.9 to provide for written notice to Carmike to be directed to the
attention of the General Counsel by substituting the language “Attention:
General Counsel” for “Attention: Chief Financial Officer” each place “Attention:
Chief Financial Officer” appears in such section.

§ 11

By amending § 5, Miscellaneous Provisions, to add a new § 5.13 to read as
follows:

“5.13 Compliance with § 409A of the Code. To the extent this Agreement is
subject to § 409A of the Code, the Executive and Carmike intend all payments
under this Agreement to comply with the requirements of such section, and this
Agreement shall, to the extent practical, be operated and administered to
effectuate such intent. To the extent necessary to avoid adverse tax
consequences under § 409A of the Code, the timing of any payment under this
Agreement shall be delayed until six months and one day after the Executive has
a separation from service in a manner consistent with § 409A of the Code.”

IN WITNESS WHEREOF, Carmike and Executive have executed this Amendment to the
Separation Agreement this 19th day of December, 2008.

 

CARMIKE CINEMAS, INC.

By:

 

/s/ Lee Champion

EXECUTIVE

By:

 

/s/ Fred W. Van Noy